                      UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NEW YORK (BROOKLYN)

                                                    )
RUTH PULLA, individually and on behalf of           )
all others similarly situated,                      )
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )   Case No. 1:18-cv-05143-ARR-RLM
                                                    )
D & A SERVICES, LLC; AND JH                         )
PORTFOLIO DEBT EQUITIES, LLC                        )
                                                    )
                      Defendants.                   )
                                                    )

                         D & A SERVICES, LLC’S
            ANSWER & AFFIRMATIVE TO PLAINTIFF’S COMPLAINT

       Defendant, D & A Services, LLC (“D&A”), through counsel and pursuant to the

Federal Rules of Civil Procedure, submits this answer and affirmative defenses to the

complaint filed by the plaintiff, Ruth Pulla, and states:

                                        INTRODUCTION

       1.     D&A admits only that plaintiff purports to bring this case under the Fair

Debt Collection Practices Act (“FDCPA”) 15 U.S.C. § 1692, et seq., but denies any and

all violations, wrongdoing, and/or liability to the extent alleged in ¶ 1, and further denies

plaintiff is entitled to any relief.   Except as specifically admitted, D&A denies the

allegations in ¶ 1.

                                   JURISDICTION AND VENUE

       2.     D&A denies the allegations in ¶ 2 as calling for a legal conclusion.

       3.     D&A denies the allegations in ¶ 3 as calling for a legal conclusion.
                                              1
       4.     D&A denies the allegations in ¶ 4 as calling for a legal conclusion.

                                         PARTIES

       5.     D&A denies the allegations in ¶ 5 for lack of knowledge or information

sufficient to form a belief therein.

       6.     D&A denies the allegations in ¶ 6 as calling for legal conclusion.

       7.     D&A admits only that it is an Illinois limited liability company. Except as

specifically admitted, D&A denies the allegations in ¶ 7.

       8.     D&A denies the allegations in ¶ 8 for lack of knowledge or information

sufficient to form a belief therein.

       9.     D&A denies the allegations in ¶ 9 as written.

       10.    D&A denies the allegations in ¶ 10 as written and as calling for a legal

conclusion.

                                       ALLEGATIONS

       11.    D&A admits only that plaintiff owes the subject account or obligation, but

otherwise denies the allegations in ¶ 11 as written. Except as specifically admitted, D&A

denies the allegations in ¶ 11.

       12.    D&A denies the allegations in ¶ 12 for lack of knowledge or information

sufficient to form a belief therein and as calling for a legal conclusion.

       13.    D&A admits the allegations in ¶ 13 upon information and belief.

       14.    D&A admits only that plaintiff’s account or obligation was placed with it

for collection but otherwise denies the allegations in ¶ 14.          Except as specifically

admitted, D&A denies the allegations in ¶ 14.
                                              2
       15.    D&A denies the allegations in ¶ 15 as written.

       16.    D&A denies the allegations in ¶ 16 as written.

       17.    D&A denies the allegations in ¶ 17 as written and as calling for a legal

conclusion.

       18.    D&A denies the allegations in ¶ 18.

                                     FIRST COUNT
                              Violation of 15 U.S.C. § 1692e

       19.    D&A reasserts the foregoing as if fully incorporated herein.

       20.    The subject letter speaks for itself and is the best evidence of its contents.

To the extent the allegations state otherwise, they are denied.

       21.    D&A denies the allegations in ¶ 21.

       22.    D&A denies the allegations in ¶ 22.

       23.    D&A denies the allegations in ¶ 23.

       24.    D&A denies the allegations in ¶ 24.

       25.    15 U.S.C. § 1692e(2)(A) speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       26.    15 U.S.C. § 1692e(10) speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       27.    D&A denies the allegations in ¶ 27.

       28.    D&A denies the allegations in ¶ 28.

       29.    D&A denies the allegations in ¶ 29.

       30.    D&A denies the allegations in ¶ 30.


                                             3
                                      SECOND COUNT
                                 Violation of 15 U.S.C. § 1692e

        31.   D&A reasserts the foregoing as if fully stated herein.

        32.   D&A admits only that plaintiff’s subject obligation relates to a Citibank,

N.A. credit card account. Except as specifically admitted, D&A denies the allegations in

¶ 32.

        33.   The subject letter speaks for itself and is the best evidence of its contents.

To the extent the allegations state otherwise, they are denied.

        34.   D&A denies the allegations in ¶ 34.

        35.   D&A denies the allegations in ¶ 35.

        36.   D&A denies the allegations in ¶ 36.

        37.   D&A denies the allegations in ¶ 37.

        38.   D&A denies the allegations in ¶ 38.

        39.   D&A denies the allegations in ¶ 39.

        40.   D&A denies the allegations in ¶ 40.

        41.   D&A denies the allegations in ¶ 41.

        42.   D&A denies the allegations in ¶ 42.

        43.   D&A denies the allegations in ¶ 43.

        44.   D&A denies the allegations in ¶ 44.

        45.   D&A denies the allegations in ¶ 45.

        46.   D&A denies the allegations in ¶ 46.

        47.   D&A denies the allegations in ¶ 47.


                                             4
       48.    D&A denies the allegations in ¶ 48.

       49.    D&A denies the allegations in ¶ 49.

       50.    D&A denies the allegations in ¶ 50.

       51.    DD&A denies the allegations in ¶ 51.

       52.    D&A denies the allegations in ¶ 52.

       53.    D&A denies the allegations in ¶ 53 as written.

       54.    D&A denies the allegations in ¶ 54.

       55.    D&A denies the allegations in ¶ 55.

       56.    D&A denies the allegations in ¶ 56.

       57.    D&A denies the allegations in ¶ 57.

                                    THIRD COUNT
                             Violation of 15 U.S.C. § 1692g

       58.    D&A reasserts the foregoing as if fully stated herein.

       59.    15 U.S.C. § 1692g speaks for itself and is the best evidence of its contents.

To the extent the allegations state otherwise, they are denied.

       60.    15 U.S.C. § 1692g(a)(1) speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       61.    D&A denies the allegations in ¶ 61 as calling for a legal conclusion.

       62.    D&A denies the allegations in ¶ 62 as calling for a legal conclusion.

       63.    D&A denies the allegations in ¶ 63 as calling for a legal conclusion.

       64.    D&A denies the allegations in ¶ 64.

       65.    D&A denies the allegations in ¶ 65.


                                             5
66.   D&A denies the allegations in ¶ 66.

67.   D&A denies the allegations in ¶ 67.

68.   D&A denies the allegations in ¶ 68.

69.   D&A denies the allegations in ¶ 69.

70.   D&A denies the allegations in ¶ 70.

71.   D&A denies the allegations in ¶ 71.

72.   D&A denies the allegations in ¶ 72.

73.   D&A denies the allegations in ¶ 73.

74.   D&A denies the allegations in ¶ 74.

75.   D&A denies the allegations in ¶ 75.

76.   D&A denies the allegations in ¶ 76.

77.   D&A denies the allegations in ¶ 77.

78.   D&A denies the allegations in ¶ 78.

79.   D&A denies the allegations in ¶ 79.

80.   D&A denies the allegations in ¶ 80.

81.   D&A denies the allegations in ¶ 81.

82.   D&A denies the allegations in ¶ 82.

83.   D&A denies the allegations in ¶ 83.

84.   D&A denies the allegations in ¶ 84.

85.   D&A denies the allegations in ¶ 85.

86.   D&A denies the allegations in ¶ 86.

87.   D&A denies the allegations in ¶ 87.
                                   6
88.    D&A denies the allegations in ¶ 88.

89.    D&A denies the allegations in ¶ 89.

90.    D&A denies the allegations in ¶ 90.

91.    D&A denies the allegations in ¶ 91.

92.    D&A denies the allegations in ¶ 92.

93.    D&A denies the allegations in ¶ 93.

94.    D&A denies the allegations in ¶ 94.

95.    D&A denies the allegations in ¶ 95.

96.    D&A denies the allegations in ¶ 96.

                           FOURTH COUNT
                      Violation of 15 U.S.C. § 1692e

97.    D&A reasserts the foregoing as if fully incorporated herein.

98.    D&A denies the allegations in ¶ 98 as written.

99.    D&A denies the allegations in ¶ 99.

100.   D&A denies the allegations in ¶ 100.

101.   D&A denies the allegations in ¶ 101.

102.   D&A denies the allegations in ¶ 102.

103.   D&A denies the allegations in ¶ 103.

104.   D&A denies the allegations in ¶ 104.

105.   D&A denies the allegations in ¶ 105.

106.   D&A denies the allegations in ¶ 106.

107.   D&A denies the allegations in ¶ 107.


                                     7
      108.   D&A denies the allegations in ¶ 108.

      109.   D&A denies the allegations in ¶ 109.

      110.   D&A denies the allegations in ¶ 110.

      111.   D&A denies the allegations in ¶ 111.

      112.   D&A denies the allegations in ¶ 112.

      113.   D&A denies the allegations in ¶ 113.

      114.   D&A denies the allegations in ¶ 114.

                                   CLASS ALLEGATOINS

      115.   D&A admits only that plaintiff purports to bring this action on behalf of a

putative class defined in ¶ 115 but denies the allegations and further denies that this

lawsuit meets the requirements of Fed. R. Civ. P. 23.

      116.   D&A admit only that plaintiff purports to bring this action under the

FDCPA but denies any and all violations, wrongdoing, and/or liability to the extent

alleged in ¶ 116, and further denies plaintiff is entitled to any relief.    Except as

specifically admitted, D&A denies the allegations in ¶ 116.

      117.   D&A denies the allegations in ¶ 117 and further denies that this lawsuit

meets the requirements of Fed. R. Civ. P. 23.

      118.   D&A denies the allegations in ¶ 118 and further denies that this lawsuit

meets the requirements of Fed. R. Civ. P. 23.

      119.   D&A denies the allegations in ¶ 119 and further denies that this lawsuit

meets the requirements of Fed. R. Civ. P. 23.



                                            8
      120.   D&A denies the allegations in ¶ 120 and further denies that this lawsuit

meets the requirements of Fed. R. Civ. P. 23.

      121.   D&A denies the allegations in ¶ 121 and further denies that this lawsuit

meets the requirements of Fed. R. Civ. P. 23.

                                    JURY DEMAND

      122.   D&A denies that plaintiff is entitled to a jury trial.

                                PRAYER FOR RELIEF

      D&A denies that plaintiff is entitled to any relief, including any of the relief

sought in the complaint.

                              AFFIRMATIVE DEFENSES

      D&A hereby asserts the following affirmative defenses:

                           FIRST AFFIRMATIVE DEFENSE

      Plaintiff fails to state a claim against D&A upon which relief can be granted.

                           SECOND AFFIRMATIVE DEFENSE

      Pursuant to 15 U.S.C. § 1692k(c), to the extent D&A is found to be a debt

collector, which is expressly denied, and to the extent plaintiff can establish any

violation, which is further expressly denied, any such violation was not intentional and

resulted from a bona fide error notwithstanding the maintenance of procedures

reasonably adapted to avoid any such error.

                           THIRD AFFIRMATIVE DEFENSE

      Assuming plaintiff has suffered any harm, which is expressly denied, any such

harm suffered by plaintiff was legally and proximately caused by persons, individuals,
                                              9
corporations, or entities beyond the control or supervision of D&A, or for whom D&A is

not responsible or liable.

                         FOURTH AFFIRMATIVE DEFENSE

       Assuming plaintiff has suffered any damages, which is expressly denied, plaintiff

has failed to mitigate her damages or take other reasonable steps to avoid or reduce her

damages.

                             FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are subject to a binding arbitration agreement and class action

bar.

                             SIXTH AFFIRMATIVE DEFENSE

       This action should not be maintained as a class action because individual questions

predominate over common questions of law and fact, and a class action is not superior to

other available methods for the fair and efficient adjudication of the matter.

                        SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff fails in whole or in part to satisfy the requirements for a class action.

                         EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff lacks standing and/or should be judicially estopped from pursuing the

complaint and claims because she failed to sufficiently schedule and disclose her claims,

which are assets of his bankruptcy estate, in her pending Chapter 7 bankruptcy

proceeding; further, for the same reason, plaintiff is not an adequate class representative.

See, e.g., Romeo v. FMA Alliance, 2016 WL 3647868 (E.D. N.Y. June 30, 2018) (Spatt,



                                              10
J.); Heisler v. Convergent Healthcare Recoveries, Inc., et al., 2018 WL 4635674 (E.D.

Wisc. Sept. 27, 2018).

                          NINTH AFFIRMATIVE DEFENSE

       One or more claims asserted by plaintiff are barred by the statute of limitations,

laches, estoppel, wavier and/or unclean hands.

       WHEREFORE, defendant, D & A Services, LLC, respectfully requests the Court

dismiss this action with prejudice and grant it any other relief the Court deems

appropriate.

Dated: November 14, 2018                   Respectfully submitted,

                                          /s/ Kirsten H. Smith
                                          Kirsten H. Smith (ks4074)
                                          SESSIONS, FISHMAN, NATHAN & ISRAEL
                                          3850 N. Causeway Blvd., Suite 200
                                          Metairie, Louisiana 70002
                                          Telephone: (504) 846-7943
                                          Facsimile: (504) 828-3737
                                          Email: ksmith@sessions.legal
                                          Counsel for Defendant,
                                          D & A Services, LLC

                             CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2018, a copy of the foregoing was filed

electronically in the ECF system. Notice of this filing will be sent to the parties of record

by operation of the Court’s electronic filing.

                                                         /s/ Kirsten H. Smith
                                                         Kirsten H. Smith




                                             11
